Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 1 of 7

9169-1S8-ZIZ/E 190-199 (Z1Z) “AL

90001 JOA MON IO, MON

JOOLy pig ‘SBI AULT, 9p

‘bsq ‘owmurepue, YOUpuSF]

auiaopun YUpuary (3)

‘Od ‘Wald AV'T SWINVONVA

*-930 ‘SITLOx

6107 ‘sz 1890190

HOA MON “HOA MON -psyeq
‘yure|daios sim UI papusmep
Joror stp Joy yneyap Aq ysuTeBe usye, oq [IM JWouspnf Jomsue Jo Jeodde 0, amyrey moX
JO S80 og} UI puE ‘(BIO MON JO JeIG om UIE Nod 0} poroalfap AyTeuOsIed jou sf suotatms
STY} JI S}9[GUIOD St SOIAIOS Ot} JOYE SAEp NE UITLM JO) SdIAIVS Jo NEP Oy} JO SAISNOXa ‘suomUME
SI} JO adIAJas oy Joye sep (97) Aquamy mgm sAamloVe s.QHMIB[g sy} Uo ‘sounmeadde

JO SOHOU B 9AINS 0} ‘SUCTTUINS SIT) WIM PoAras JOU SI yUTEfduOS stp fi “IO Samsue mo Jo Adoo

B 9AJOS 0} PUB TONIE SI Ur JuTe;duos oy} JoMsUE O} GFINOWWAS ATAXAH AAV NOA

 

 

x
“waepuayed
‘OTT ‘SAILINOT SQAON
-}sutese-
“souspisal s, ynUreyd
_ dtp St SnGaA Sty JO siseq Sy]
Tey Jo
aouyd om Ayano| Isysoys3s8AK,
soeusIssp HOME d
Baud
SNOWMATIS
“ON XOpuy ‘OYOLTAC ODSIONVUA
x
WALSZHOLSAM AO XLINNOD
MYOA MAN 40 GIVLS FHL AO LANOD DAMWINS
6T0Z/Et / ev 3 ASDSAN CSATHOga T “ON “O0OG@ ASOSAN

 

6TOZ/ILTOL. “ON XEQNT. - Wd 69°SO 6T02/ZT/2l WasID ALNOOD UALSHHOLSHM *dseTLTa4)
Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 2 of 7

6LOZ/ET/et

6TOC/TLTOL

*dqGOSAN CHATSAOSS

“ON XAHCONT

£4 5° €

 

a
i

ZOELO EN ‘Ai1D Aosror

OnUoAY SIVASN 667

yoepuaysq

OTI‘SHILINOASNAON § ‘OL

T (ON (30d AXOSAN
Wd 65:50 6TOZ/CL/CL WAHID ALNOOD AHYLSHHOLSAM > CATT]

 
LgO€

yOTyM 0} JUensmd yuoutsare Jo}eNQUCO jWopuadepul] Ue OUT porojue sated sy

qUEpUa}ap a1} JOJ JWeyNsuOS B se SuTYJOM pays JyHUTEYd “S10? “] Sun jnoge Jo UO °C

 

SLOVA
“yuepuayop oy} Aq JOBIWO Jo yoRalg & JOJ Seay pure S}SO9
‘squaurasmgsip ‘saseurep A1oyesuaduroo ‘Jara ATejouoUl SuPses UoHoe [IAI B StSIUL “py
“ZOELO LN ‘AND Aosiar ‘anusay Yemen $67 Te payeoo] Auedui09
AWTIGRY para] B St ‘OTT ‘SALLINOA SQ.AON Wepuajed Jel]oq pue voHeMoyu uody “¢
"YIOA MON ‘AjUNOD JoysayoIsa AA JO JWeptsel B SI OYOL THC OOSIONVAA BAUR Id = “C
-kyuN0Z) J9}S9Y91S9 A Ul SapIsel saqsed ay} JO UO jseoy Je ssnBIAq Jodoid st onuaA,

“SMB] YO MON Japun asire yey} suUTeFO oy Jo UOLOIpstnf JoywUT yoolgns sey MOD sy] “|

 

GONGAA GNV NOLLOIGSRIL

:SMOTIOJ SB Sodaqye “(, juepusyacq,,)
‘TT ‘SAILINOA SNAON isutese jmeyduog peylien si] Joy pue se “Dg “WHY Mey

aumuepue, ‘skousoye sty Aq “(.JgnUureld,, oyeutesey) OUOL TAC OOSIONVAd BHUeld

 

Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 3 of 7

 

Xx
‘yuepusjoq
‘OTI ‘SALLINOT SNAON
-jsurese-
INIWIdNOO GHIA
urd
“ON Xapuy ‘OYOLTAC OOSIONVUA
x
WALSAHOISAM AO AINNOOD
SRIOA MAN AO ALVLS FHL AO TANOOD ANAAdAS
6TOZ/7T/2l :aSOSAN CHAISOga LT ‘ON “DOG AROSAN

 

6TOZ/TLTOL “ON XSANT Wd 69:S0 6T0Z/2T/2@l MHYHID ALINNOD YALSHEHOLSHM :?da'II4)
Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 4 of 7

L JO

Bomeld sy yuousaZe giz a Jepum pauuoyied Ayenuesqns BAurerd ‘qons sy
‘yoofoad ony] atp Joy Suru0z puw %$"9 JO (LO Td) S9xBL JO Nar]

TH yuourseg a1qQRIOARy SB [fom Se yoford MarAANS OTP 10} SuroueMy poseq s,euMO ue
UTEIgO 0} a1qe SeM JTHUTEPd ‘uoNIppe Uy -399fo1d otp Joy speaordde Sutuoz poureygo pue
‘qosyTgoIe ot Yin your “BulAqqo] sAlstarxe poyonptoo ‘ssupecwl sirayye AyranuTutoo
aidymur popuayye ‘Ayradoad at yno yYSnos ZHaTed ‘syoford samp ot oF Wedsex THIN
‘TN ‘AjID Aosior ‘ontoay ppeyed SEO 7B psecoy yoafoad

cue] Auog 3 JWI OALY OWL (9) PUe ‘E60L0 (N OA MON ISAM Wseq preAsnog
SI-S099 32 poredo] ya0ford Matakyg (q) *fN “SBuBIQ wey TENS UE CEr-67y
ye yoford ang] (2) — juepuayap amp Joy syoford yoamdojeaap sanp poyeso] YNUrE|d
“LUNTATWOPUOS JI 3809 FUSMUdO]SASp 7e JUN preptE}s Su0

Jo oNUazar pus ‘seat (Q]) 0a} JOF MOTT GSEo Kay JOU OT} JO %Q] 903 S,sadojsasp oy}
Jo %07 ‘Amba ul %¢°9] aarooar 0} sem FHUTEld Gynored om Aq payersued sonsodoad
SurpmeSey “UMrUyUOpuo0o Jr 3s00 yuamIdojoAsp 38 JUN pepuEys (]) BNO Jo UONUaIaL
pure ‘steak (¢) cay Joy MOY Yseo Ady OU %] Seay rsdojoAep amp Jo %O] ‘souBNOyIed
Areurploenxe Joy %¢ Teuonrppe ue IM ‘Ainbs %¢°L sensedoid poumo s,juspuazep
at} JO JuomdoJoAsp om} JO} SATIOOI 0} SBM BHUTeld JuoUIcSIsE g1NZ Ot 0} JUeNSINg
*(,gUamIeaIg8 g[QZ,,) WoUlsalde pestacl oy} 0} pooide sonred om ‘g1oz ‘1 ABT UO
*yHouIse188 10}92H000 Juspusdapur MoU B

parenosou yuepuayep pus BuUreld ‘3197 SUN UT UoUSeIe OTP JO UONENdxe om JOUY
‘yuotndopeasp pur ‘omoaqyore “Buruueld ur asnedxo stq Joy pourejos sem YHureyd

Wor 0} yOBNsInd yuoUIseIse Jo}sENUOD yopuodspul ue OVOT palojua soured ayy

6TOZ/ZT/Zl ‘AHDSAN CHAISOSY

6TOZ/TLIOL “ON XSANI

Ol

T “ON "90d

AHOSAN

 

Wd 69:SO 6T02/ZT/ZT WYeIO ALNNOD YHLSAHHOLSHM * CHIL)
t

gO. S

‘a1qeimbe pur isdoid 4snf sursep ymo_ sip yerp Ja![o1 19yLINy Jo~O pure Fons 10} pue
‘apy Aq panruuad ya9)xo otf 0} Seay Ss AomoyE pue ‘s}raulasmgsip ‘sisoo SuIpnyout ‘00°000°008" 1S

jo yuNoUE of] Ul yEpUcjod wsureSe yuomspnf spuewoep FHureld of “‘WWOATUAHM

“eNTOS Jo yowaiq oy} Jo yNsax w se seseuep ArB}OUOT O} PopHUS SI HUTEI “OZ
‘yuepuayep om Aq JoBT WOO Jo Yous ayy Jo ynsal e se soseuNEp pomreysns YHUIEIG = — “6 |
‘yunoure uodn pease
am puued om Aed 0) Sayrey Aq yenuos om poyoecrq Ayjewoyew juepuayep aq = “kT
“pens oy} Jopun sannp sry pacuoyzed Afenuesqns Youred ayy “LT
"VHUOd plea vB OF poleyUe jWepusjep pue YHured aqy = 9]
“MlaJoy Wo} 19s Ayny JI se

SI 0} | syderSexred yo suoneSorye om sousrayor Aq Sodoi]e-o1 puw soqeiodioom PHuuery ST

 

"00°000°008°TS Temp ssa] Ward OU WH yng “mod

sip JO sion] [euoRopsisnf op poosoxs jetp sosewuep Arejouo! poureysns BHureyd sg “pT
“Jwauisade otf poyovalg Aljeioyew yepuaysp oy, “ET

"SOOTAIOS STY JO} JyHUTEYId oy oyesusdu0D

Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 5 of 7

0} pesnjor pue yWoulsase om JO sULIa} at] TIM Apdwos 0} posnjal qepusjap say, ‘ZI
"yueynsuOD

® se UonIsod s,jynuTeld amp poyeurunis) juEpaayep am ‘SIOZ ‘S] Joquecaq mOgeIOUD “1 ]
‘uonesusduios

uodn pease ot) 0} pepnus sem oy Juawisarse 9107 9m} Jepun pouroyiod Ayyenueysqns

610Z/TT/Z1 *AHOSAN GSATSORY T “ON “DOG ASOSAN
S6TOZ/TLIOL “ON XSCANI Wd 69:S0 6T0Z/ZT/Zl MNRIO ALNNOD UALSAHOLSHM * CHITA)

 
Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 6 of 7

9
9T69-ESB-CEZ/ET9O-1P9-CIS TAL
SO00T 320A MON SoA MON,
400] J pig ‘s0B[d ATLL Op
“bsq ‘oururepus, HoUpusyy
"SMEG P UL FHAPUATT FS]
‘Od Wald AVI SNINVONVA
930 ‘SINOZ
6102 ‘SZ Jaqo1E
SOA MON SOA MSN :payeq
6T0Z/ZT/TL *+ASOSAN CSATSORY T (ON (“DOC ASOSAN.

 

6TOT/TLIOL “ON XHANI Wd 659:S0 6T02/2T/2l MYHID AINNOD YALISHHDLSHM + da TI4)
Case 7:20-cv-01002-NSR Document 1-1 Filed 02/05/20 Page 7 of 7

6T

8

LO
CO

2/eT/7L

Z/TLIOL

au edd

Wl JUUTEEY aU S!

*SqHOSAN GHATHORS T

“ON XHANT

: OUP IYI ULE | “DM ag 0] FL QaAaTIOg J SOUR OsOU] oO}

DAT OG |

£ FOL

tt

         

in,
N

 

Be @
AAR
wt u i we
ie FURY
ee P|
S f=
Be Ys y

AVE f y

é

 

“Aintiod jo sanpeuad ropun ‘on. oa squsiuayeys

Due “Jorpoq pus uoneuUOjUt

a e

du) OF se dooxa adpaymouy AW JO ISdq dj O1 OMA oye suONRBoyype

“STUQTUOO STE SALOLDN DUG yurepduo7) St prot oy Jeu) THOHOE

TTF
tab I

 

ay ieiy sAes pur sasodap ‘wioms Apnp Stag OYOL TA OOSION

 

 

ws
:

a
om

 

 

NOLLVOITIAA

“ON “OCC ddaOSAN
Wd_6S:S0 610¢/¢l/2l Nua IO AINNOO WHLSHHOLSHM *Ce1Ta)

 

 
